



Exhibit 10.4
CALAMOS ASSET MANAGEMENT, INC.
Calamos Partners Deferred Bonus Award
Calamos Partners Deferred Bonus Award Statement for John S. Koudounis
Congratulations! The following summarizes your Calamos Partners Deferred Bonus
Award (“Deferred Bonus Award”):






Deferred Bonus (“Deferred Bonus”)
Grant date: April 4, 2016
Amount of Deferred Bonus: $1.25 Million
Vesting date: June 30, 2017*


*Subject to earlier vesting as set forth in the accompanying Terms of Calamos
Partners Deferred Bonus Award (the “Award Terms”).




Your Deferred Bonus Award is issued under the Calamos Asset Management, Inc.
Incentive Compensation Plan (the “Plan”) and is governed by the terms and
conditions of the Plan and this Calamos Partners Deferred Bonus Award Statement
(“Award Statement”), which includes the accompanying Award Terms. A copy of the
Plan is available by request from the Human Resources Department.


1

--------------------------------------------------------------------------------







Calamos Asset Management, Inc.
Incentive Compensation Plan
Calamos Partners Deferred Bonus Award
Terms of Calamos Partners Deferred Bonus Award


1. Description of Award:
Deferred bonus (“Deferred Bonus”). The amount of your Deferred Bonus will be
paid to you in cash as provided in Paragraph 4.
2.  Deferred Bonus Vesting:
The Deferred Bonus Award will vest on June 30, 2017 (the “Vesting Date”),
provided that you have remained in the continuous employ of the Company (a
defined below) through such date. If prior to the Vesting Date your employment
is terminated due your death, as a result of your disability (as defined below),
by the Company without Cause, or by you for Good Reason (both Cause and Good
Reason as defined below), the Deferred Bonus will continue to vest and be paid
to you or your beneficiary, as the case may be, as if your employment had not
terminated. If prior to the Vesting Date, your employment is terminated by the
Company for Cause or by you without Good Reason, the Deferred Bonus will be
immediately forfeited and cancelled and you will cease to have any rights with
respect to the Deferred Bonus. For termination due to disability, we will use
the definition of disability as defined in the Associate Handbook. We will use
the respective definitions of Company, Cause and Good Reason in your employment
agreement with the Company, dated as of April 4, 2016 (the “Employment
Contract”).
3. Payment of Deferred Bonus:
Provided the Deferred Bonus is payable pursuant to the provisions of Section 2
above, the Company will pay the Deferred Bonus to you or to your beneficiary, as
the case may be, on the Vesting Date. The Deferred Bonus shall be paid in cash.
4. Transferability:
The Deferred Bonus may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.
5. Unfunded and Unsecured Rights:
The Deferred Bonus will at all times be unfunded and no provision will at any
time be made with respect to segregating any assets of the Company for payment
of the Deferred Bonus. Your right or that of your beneficiary to receive the
Deferred Bonus shall be an unsecured claim against the general assets of the
Company. Neither you nor your estate (or beneficiary) shall have any rights in
or against any specific assets of the Company.
6. Tax Withholding: 
An aggregate amount of cash equal to the amount sufficient to satisfy the
minimum statutory Federal, state and local tax withholding (including the FICA
and Medicare tax obligations) required by law with respect to the payment of the
Deferred Bonus (or such greater amount as may be requested by you), will be
withheld from the distribution of the Deferred Bonus to you.
7. No Rights to Continued Employment:
Nothing contained in this Award Statement will be construed to confer on you any
right to continue in the employ of the Company or any of its affiliates, or
affect in any way the right of the Company or any of its affiliates to terminate
your employment at any time.



2

--------------------------------------------------------------------------------





8. Code Section 409A:
The Deferred Bonus Award is intended to be exempt from or to satisfy the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and will be interpreted and construed in a manner consistent with that intent.
In the event that any payment due you or your beneficiary under the Deferred
Bonus Award could cause the application of an acceleration or additional tax
under Section 409A, such payment shall be deferred if deferral will make such
payment compliant under Section 409A. If an amount payable under the Deferred
Bonus Award as a result of your separation of service (other than due to death)
constitutes a deferral compensation subject to Section 409A and you are a
“specified employee” (as defined in Section 409A) at the time of your separation
of service, then payment of such amount shall not occur until six (6) months and
one day after the date of your separation from service except as permitted under
Section 409A.
9. Confidentiality and Restrictive Covenants Agreement:
As a condition to the receipt of your Deferred Bonus Award, you must execute the
separate Confidentiality and Restrictive Covenants Agreement as required by your
Employment Contract (the “Covenants Agreement”) and maintain compliance with the
Covenants Agreement. The failure to enter into the Covenants Agreement or any
material breach the Covenants Agreement which, if curable, is not cured within a
reasonable time after written notice by the Company to you, shall cause your
Deferred Bonus Award to be cancelled, forfeited and of no further force or
effect as of the date of such failure or breach.



10. Clawback:
As a condition to the receipt of your Deferred Bonus Award, you acknowledge and
agree that the Deferred Bonus Award and your receipt of the Deferred Bonus shall
be subject to cancellation, forfeiture and, if applicable, repayment to the
Company (clawback) in the event:


- prior to the Vesting Date, your employment is terminated for Cause pursuant to
the Employment Contract;
- prior to the Vesting Date, circumstances existed which, if known to the
Company, would have been the basis for termination for Cause under the
Employment Contract; or
- your material breach of the Covenants Agreement which, if curable, is not
cured within a reasonable time after written notice by the Company to you.


In addition to the foregoing, all incentive compensation awards granted or paid
to you by the Company shall be subject to the provisions of any clawback policy
implemented by the Company, to the extent set forth in any written agreement
between the Company and you consistent with the Employment Contract which shall
govern in the event of any inconsistency.


If any of the foregoing circumstances arise, the Committee shall determine the
extent of any such cancellation, forfeiture and/or repayment (clawback)
obligation and you will be advised of such determination.







3

--------------------------------------------------------------------------------





Acknowledgement:
I have read and understand the terms of the Award Statement. I acknowledge that
the receipt of my Deferred Bonus Award is subject to me executing or having
executed, and maintaining compliance with, the applicable Covenants Agreement.
Failure by me to execute this Award Statement within thirty (30) days of the
grant date, or any breach of the Covenants Agreement that, if curable, is not
cured by me within a reasonable time after notice of such material breach is
given to me by the Company, shall cause my Deferred Bonus Award to be cancelled,
forfeited, subject to repayment to the Company (clawback) and/or of no further
force or effect as of the date of such failure or breach.


Signature:
/s/ John Koudounis
 
Date:
Eff 4/4/16





4